     Case 2:19-cv-08082-CAS-FFM Document 17 Filed 02/21/20 Page 1 of 2 Page ID #:96



1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11     RICHARD “CHEECH” MARIN, an          Case No.: 2:19-CV-08082 CAS (FFMx)
       individual; KOO KOO BANANA, INC., a
12     California Corporation,             Hon. Christina A. Snyder
13                     Plaintiffs,             ORDER RE THIRD STIPULATION
                                               TO EXTEND TIME TO RESPOND
14               v.                            TO COMPLAINT BY ADDITIONAL
                                               FIFTEEN DAYS [16]
15     STEVEN CHIOCCHI, an individual;
       CHEECH’S OWN, LLC, a New Jersey         Complaint Served:           11/5/19
16     Limited Liability Company,              Current Response Date:      2/20/20
                                               New Response Date:          3/06/20
17                     Defendants.
18

19

20

21

22

23

24

25

26

27

28
                   ORDER RE THIRD STIPULATION FOR EXTENSION OF TIME
                               TO RESPOND TO COMPLAINT
                                          1
     Case 2:19-cv-08082-CAS-FFM Document 17 Filed 02/21/20 Page 2 of 2 Page ID #:97



1                                            ORDER
2           Upon consideration of the Stipulation (Dkt. 16) filed by the Parties, and finding
3     good cause therein, it is hereby ORDERED that the deadline for Defendants Steven
4     Chiocchi and Cheech’s Own, LLC to respond to the Complaint shall be extended to
5     March 6, 2020.
6

7     Dated: February 21, 2020
                                                   Christina A. Snyder
8                                                  United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                   ORDER RE THIRD STIPULATION FOR EXTENSION OF TIME
                               TO RESPOND TO COMPLAINT
                                          2
